Citation Nr: 0009992	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  95-27 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include as secondary to exposure to herbicides.

2.  Entitlement to service connection for perirectal 
abscesses, to include as secondary to exposure to herbicides.

3.  Entitlement to service connection for residuals of right 
shoulder tumor, to include as secondary to exposure to 
herbicides.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for disability 
manifested by headaches.  

6.  Entitlement to service connection for a bilateral eye 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1969.  
The record reflects service in the Republic of Vietnam during 
the Vietnam era.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which found that 
no new and material evidence had been presented to reopen the 
veteran's claims for service connection for a skin rash and 
perirectal abscesses, to include as secondary to herbicide 
exposure, as well as to reopen claims for service connection 
for residuals of a right shoulder tumor, and a back 
disability.  The July 1994 RO decision also denied service 
connection for a bilateral disability of the eyes and a 
disability manifested by headaches.  A hearing was held on 
May 13, 1998, in Washington, D.C., before the member of the 
Board rendering the determination in this claim.

When the case was previously before the Board in October 
1998, it was determined that although the veteran had 
perfected his appeal of the September 1984 rating decision 
which denied service connection for a back disability, the 
Board had never addressed his appeal of that issue.  The 
Board may not decide a claim on a basis different from the 
basis on which the RO decided the claim, unless the Board 
first assures that the appellant has had notice and a fair 
opportunity to comment on the case.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Since the RO's July 1994 decision applied 
only a new and material evidence analysis to the issue of 
service connection for back disability, it was necessary for 
the agency of original jurisdiction to conduct an additional 
merits review of that issue, to include consideration of all 
pertinent evidence received since September 1984, before the 
Board conducts appellate review of the claim on the merits.  

It was further determined in October 1998, that inasmuch as 
the law and regulations regarding service connection and 
herbicide exposure had undergone substantial change since the 
Board's 1985 denial of service connection for a skin rash and 
perirectal abscesses, the veteran's current claims for the 
same benefit(s) were new claims that must be considered on a 
de novo basis.  Spencer v. Brown, 4 Vet. App. 283, 289 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 
115 S. Ct. 61 (1994).  The case was remanded in October 1998 
for de novo adjudication of all of the service connection 
claims based on herbicide exposure, as well as additional 
evidentiary and procedural development.  

It is noted that the veteran submitted a claim for service 
connection for post traumatic stress disorder directly to the 
Board in May 1998.  Inasmuch as that issue has not been 
adjudicated by the agency of original jurisdiction and is not 
"inextricably intertwined" with the issues currently on 
appeal, it will not be addressed herein, but is referred to 
the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran has consistently reported that he sustained 
an injury to the cervical spine during service.  

2.  Current medical evidence reflects tenderness to palpation 
of the cervical spine and radiographic evidence of minimal 
disc space narrowing at the C6-to C7 level.

3.  The veteran's private medical doctor has opined that the 
reported injury in service contributes to the veteran's 
current neck pain.  

4.  The veteran has consistently reported that he has 
experienced headaches since the reported neck injury in 
service.  

5.  Current medical evidence reflects treatment for 
cervicogenic headaches.

6.  The record includes medical opinions, private and VA, 
that the veteran's current headaches are related to the 
reported neck injury in service.  

7.  The record is devoid of medical evidence of a chronic eye 
disorder which meets the criteria for disability, as defined 
for purposes of VA benefits.  

8.  The 1985 Board decision denying service connection on a 
direct basis for a skin rash is final.  

9.  The evidence associated with the claims folder subsequent 
to the 1985 denial of service connection on a direct basis 
for a skin rash includes the opinion of the VA dermatological 
examiner that the veteran's rash seems to be service-
connected, which bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant of the evidence previously considered, and is 
of such significance that it must be considered in order to 
fairly decide the merits of the claim.  

10.  The record reflects current medical evidence of skin 
rash diagnosed as linear nevis, tinea pedis, and tinea 
cruris. 

11.  The veteran reports a history of rash during service 
which was described as heat rash.  

12.  The November 1998 VA examiner opined that the veteran's 
current skin rash seems to be service related.

13.  The 1985 Board decision denying service connection on a 
direct basis for perirectal abscesses is final.  

14.  The additional evidence pertaining to perirectal 
abscesses which has been associated with the claims folder 
since the 1985 denial of direct service connection is 
cumulative of evidence previously of record.  

15.  The 1985 Board decision denying service connection on a 
direct basis for residuals of a right shoulder tumor is 
final.  

16.  The additional evidence pertaining to residuals of a 
right shoulder tumor which has been associated with the 
claims folder since the 1985 denial of direct service 
connection is cumulative of evidence previously of record.  

17.  The record reflects that the veteran had service in the 
Republic of Vietnam during the Vietnam era.  

18.  The record is devoid of medical evidence to show that 
the veteran's current skin rash is related to herbicide 
exposure.

19.  The record is devoid of medical evidence to show that 
perirectal abscesses are related to herbicide exposure.

20.  The record is devoid of medical evidence to show that 
the residuals of right shoulder tumor is related to herbicide 
exposure.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

2.  The claim of entitlement to service connection for a 
disability manifested by headaches is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  

3. The claim of entitlement to service connection for a 
chronic bilateral eye disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  

4.  The 1985 Board decision denying service connection on a 
direct basis for a skin rash is final; however new and 
material evidence has been presented to reopen the claim. 38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

5.  The claim of entitlement to direct service connection for 
a skin rash is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

6.  The 1985 Board decision denying service connection on a 
direct basis for perirectal abscesses is final; no new and 
material evidence having been presented to reopen the claim. 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).

7.  The 1985 Board decision denying service connection on a 
direct basis for residuals of right shoulder tumor is final; 
no new and material evidence having been presented to reopen 
the claim. 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156 (1999).

8.  The veteran has not submitted evidence of a well grounded 
claim for service connection for a chronic skin rash as due 
to exposure to herbicide agents used in Vietnam. 38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table). 

9.  The veteran has not submitted evidence of a well grounded 
claim for service connection for a perirectal abscesses as 
due to exposure to herbicide agents used in Vietnam. 
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table). 

10.  The veteran has not submitted evidence of a well 
grounded claim for service connection for residuals of a 
right shoulder tumor as due to exposure to herbicide agents 
used in Vietnam. 38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that during August 1967 the 
veteran was treated on multiple occasions for symptoms 
referable to the low back, which were assessed as muscle 
strain.  In March 1968 he was treated for painful swelling of 
the left eye of six days duration.  The diagnosis at that 
time was chalazion.  Also of record is a partially completed 
report dated in June 1968 which reflects a request for an 
ophthalmology consultation with a provisional diagnosis of 
amblyopia, affecting both eyes.  At the time of the veteran's 
March 1969 physical examination for separation from service 
no abnormalities were found on clinical evaluation.  

VA outpatient treatment records dated in August 1977 show the 
veteran was seen complaining of itching rash which had 
developed on his left leg two months earlier, as well as a 
groin rash of one month's duration.  The assessment was tinea 
cruris and status post suppurative phlebitis of the left leg 
with keloid like formation.  The veteran returned for 
treatment of rash in September and November 1977. 

VA medical records dated in December 1977 to January 1978 
show that the veteran was hospitalized for incision and 
drainage of ischiorectal abscesses.  No communication with 
the anal or rectal canal was found.  The veteran did well 
postoperatively and was discharged on the 10th post-operative 
day, ambulatory and self care.  Good post surgical healing is 
reflected in VA outpatient treatment records dated in 
February 1978 to March 1978.  

Clinical records dated in February 1978 also noted the 
veteran had a hyperpigmented linear, slightly violaceous, 
plaque on the medial aspect of his left leg.  The impression 
was Lichen Planus.  In September 1979 the veteran was seen 
with hypertrophic hyperkeratotic linear streak over the left 
ankle and calf.  It was noted he was carrying a diagnosis of 
Lichen Planus.  When he was seen in May 1982 the veteran 
reported a long skin infection on the left leg since 1974 
with tenderness and itching.  The examiner noted a verrucous 
linear lesion on the left leg.  The assessment was linear 
nevus and possible Lichen Planus.  

Received in May 1983 was the veteran's application for 
service-connection for rash described as due to Vietnam and 
Agent Orange exposure, for residuals of a scorpion bite to 
include a tumor, and for an abscess on the buttock also 
claimed as due to exposure to Agent Orange.  By a rating 
action in August 1983 service connection was denied for skin 
rash, residuals of scorpion bite and perirectal abscess as 
well as residuals of exposure to Agent Orange.  

Received in July 1984 were medical reports from the veteran's 
former employer, the Tennessee Valley Authority, dated in 
September 1969 to April 1972.  It is revealed that on 
multiple physical examinations the veteran had denied a 
history of back ache or injury, and clinical examinations of 
the head, eyes, and spine were normal.  However, in January 
1970 the x-rays of the veteran's lumbosacral spine were 
abnormal and it was recommended that he be restricted from 
lifting more than 50 pounds.  Records dated in April 1972 
reflect defective vision, with deficiency in depth perception 
noted. At that time the veteran also had a transitional L5 
vertebra.

Received in December 1984 were private medical records 
reflecting that in August 1974 the veteran was admitted to 
the Beth Israel Hospital in Boston, Massachusetts, where he 
underwent an incision and drainage procedure for a perirectal 
abscess.  Hospital records reflect the veteran first noticed 
pain in the left buttock three days prior to hospital 
admission, with swelling in the area noted on the day of 
admission.  He denied fever, chills, or drainage, but 
reported a similar problem two years earlier which had 
resolved spontaneously.  When he was seen one week after 
surgery the veteran's convalescent course was progressing 
well.  

Also of record are VA outpatient treatment records dated in 
July 1983 to November 1984 which reflect ongoing treatment 
for a linear nevus on the left lower extremity including 
incision and drainage of a left leg abscess in November 1984.  
It was recorded that a biopsy conducted in 1977 had shown 
psoriasiform dermatitis.  

When the veteran testified at his personal hearing in March 
1985 he related that during service in Vietnam he was bitten 
on the right shoulder by a scorpion.  The veteran reportedly 
caught the scorpion and immediately thereafter, he passed out 
for approximately five minutes.  He was not seen by a doctor, 
but had no further problems from the bite until approximately 
two years later in 1970 when he developed a lipoma at the 
site which was surgically removed in 1971.  On further 
questioning the veteran reported he first noticed the growth 
of the lipoma in 1969 or 1970, shortly after separation from 
service.  He said that since the surgery the area where the 
growth had been excised remained numb.  With regard to his 
skin rash and perirectal abscesses the veteran also reported 
the onset of those conditions in late 1970 or early 1971.  He 
noted no further problems related to perirectal abscesses.  

Received at the hearing were private medical records dated in 
January 1971 which reflect that the veteran was admitted to 
Shoals Hospital, in Sheffield, Alabama, for surgical removal 
of a large mass extending over the upper right back and right 
shoulder, which he said had been there for some time.  The 
diagnosis was fatty tissue (lipoma).  The veteran had an 
uncomplicated post operative course.   

In an August 1985 decision the Board denied service 
connection for skin rash and perirectal abscesses, to include 
the claims that those conditions were due to exposure to 
Agent Orange.  The Board also denied service connection for 
residuals of a scorpion bite, to include a tumor at the same 
site.  

Of record are VA outpatient treatment reports dated in May 
1993 to July 1993 which reflect treatment for symptoms 
assessed as epidermal nevus of the left leg with secondary 
infection, as well as tinea pedis and tinea cruris.

The report of a VA orthopedic examination conducted in August 
1993 reflects the veteran's complaints of pain in the lower 
end of the spine, mainly in the midline, somewhat to the 
left, and pain in the neck.  The veteran dated both back 25 
years to a fall into a foxhole in Vietnam, when others had 
fallen on top of him.  He also indicated a history of 
industrial accident which increased his pain and was 
considered to have aggravated his back and neck problems.  
The VA examiner noted that the veteran presented a November 
1988 x-ray report from St. Elizabeth's Hospital in Boston, 
Massachusetts, which described a fracture of the spinous 
process of C6 with 100 percent inferior displacement, 
unchanged since a previous x-ray in June 1987.  Also 
indicated was a possible fusion of the posterior elements of 
C2 and C3.  The veteran reported occasional tingling of the 
upper extremity into the fingers.  Physical examination 
revealed the veteran walked with a normal gait.  The dorsal 
and lumbar spinal curves appeared normal.  The shoulders and 
pelvis were level.  The veteran complained of increased 
lumbosacral pain with walking on heels and toes.  He was 
reluctant to squat due to anticipated lumbosacral pain.  He 
reported pain at the lumbosacral junction and left sacro-
iliac joint, with light dabbing of the finger tips.  
Tenderness involved the midline at D1 and D2, and also from 
L3 to S1.  On forward bending the veteran's fingers reached 
almost to the knees, although he reversed the lumbar curve 
and again he reported lumbosacral pain going slightly to the 
left.  The same pain was reported on backward bending and 
left sided bending, both of which were almost totally 
restricted.  Right sided bending was painless, but almost 
totally restricted.  On sitting he exhibited straight leg 
raising test which was unrestricted and painless.  In the 
supine position the veteran permitted only five degrees of 
straight leg raising on either side with immediate complaint 
of sharp lumbosacral pain.  Examination of the cervical spine 
revealed no pain on head compression down against the chest.  
There was no obvious deformity or spasm in the neck, but he 
reported tenderness in the midline from C5 to D2.  Neck 
motion was somewhat guarded, but he had approximately full 
forward and backward bending of the head without pain.  
Bilateral rotation and side bending caused posterior neck 
pain.  The shoulders looked level and symmetrical.  They were 
supple, with completely full range of motion without pain.  
The right arm measured 1/8 inch smaller than the left.  
Sensation in the upper limbs was normal.  Biceps and triceps 
reflexes were equal and sluggish.  The examiner could not 
elicit a brachial radialis reflex in either forearm.  

An additional VA medical report dated in August 1993 reflects 
that x-rays of the lumbosacral spine were essentially normal 
with normal structure and discs.  The lowest lumbar vertebra 
was described as transitional in type.  With regard to the 
cervical spine the radiologist reported normal bones and soft 
tissues, with a question of fusion between the posterior 
elements of C2 and C3, not quite extending out to the tips of 
the spinous processes.  No fractures were seen anywhere.

On VA dermatological examination conducted in August 1993, 
the veteran complained of itching and burning of the feet and 
groin.  On objective examination there was a linear 
hyperkeratotic, hyperpigmented lesion from the ankle to the 
mid calf, with an area of clear skin interrupting the lesion.  
There was scaling hyperpigmented eruption in a sandal 
distribution on both feet, and some scaling between the toes.  
Several toenails were dystrophic.  Additionally there was a 
spotty hypopigmentation in the left crural area.  The 
diagnoses were: 1. Linear nevus on the left leg; 2. Tinea 
pedis of the onychomycosis; and 3. Residuals of tinea cruris.  

In January 1995 the veteran testified at a personal hearing 
at the RO.  He related that he began to notice skin symptoms, 
assessed as heat rash, while he was still serving in Vietnam.  
Reportedly the rash had persisted on a fairly continuous 
basis since service.  The veteran also claimed that x-rays 
conducted by his employer, the Tennessee Valley Authority, 
revealed spinal abnormalities within three months of 
separation from service.  He described the incident in which 
other soldiers had reportedly piled on top of him in a 
bunker.  The veteran believed he had injured both his 
cervical and his lumbar spine at that time.  Reportedly he 
wore a neck brace for two weeks following the injury.  
However, he was not told that anything was wrong until he had 
a work related x-ray sometime later time and was then told he 
had a fractured vertebra in his neck.  The veteran emphasized 
that he had no back or neck problems prior to service.  
However, following service he had found it necessary to 
adjust his lifestyle and choice of occupation to avoid heavy 
lifting because of his back condition.  He also reported 
treatment in service for chronic headaches, which continued 
to the current time, occurring intermittently and lasting up 
to three hours.  Reportedly, eye symptoms which he described 
as continuous running had begun in service prior to his going 
to Vietnam, but became unbearable while he was in Vietnam 
where he was treated for the condition.  Since service the 
problem had continued, undiagnosed, and unrelieved by medical 
treatment.  The veteran carried eye drops to alleviate 
itching and running and also noted blurry vision which he 
attributed to the same condition.  With regard to the 
reported scorpion bite in Vietnam in 1968, the veteran said 
that he passed out after being bitten, and was given a shot 
after he awakened.  He attributed the subsequent development 
of a tumor at the site, to poison from the scorpion.  Since 
removal of the tumor he noted numbness and tingling at the 
site.  

Also of record are private medical records dated in January 
1995 to June 1998, and signed by Michael P. Biber, M.D., 
which reflect treatment for cervicogenic headaches, of 
decreasing frequency.  In April 1997 the symptoms were under 
fair control and treated only with analgesic medication.  
Record dated in May 1998 reflect occasional headaches, helped 
by Indocin.  In a statement dated in June 1998 Dr. Biber 
related that when the veteran was first seen in January 1995 
he reported that he had sustained a head and neck injury in 
1968 while serving in Vietnam, when the veteran dove into a 
foxhole colliding with other soldiers.  The veteran had 
reported that since that time he experienced left temporal 
and parietal headaches.  Dr. Biber expressed his opinion that 
to a reasonable degree of medical certainty, the veteran's 
headaches were caused by that injury.  The veteran's chronic 
sleep apnea was also considered to contribute to his 
headaches.  

Also of record is a June 1998 statement signed by Joseph A. 
Ackil, D.O., who related that the veteran had been treated by 
him for low back pain and neck pain.  He noted the veteran 
had a history of neck injury in Vietnam which contributed to 
his cervicogenic headaches and neck pain.  Dr. Ackil 
indicated that x-rays of the veteran's neck revealed an old 
cervical fracture which was considered possibly to have 
occurred in Vietnam.  

When the veteran testified at his personal hearing before the 
Board in May 1998, he related that during his service in 
Vietnam he was exposed to chemical defoliants.  Prior to 
entering service he noted no skin conditions, but had 
experienced problems including abscesses after service.  
Reportedly a VA doctor had told him that the rash still 
affecting his feet and groin areas was consistent with jungle 
rot.  The veteran said that during service he was treated for 
rash in his groin and foot areas which was described as heat 
rash at that time.  The veteran reiterated his belief that 
the tumor which he had developed on his shoulder was the 
direct result of a scorpion bite he reportedly sustained in 
Vietnam.  At this time the veteran said he did not receive 
treatment for the bite.  He related that the lesion on his 
left leg had onset in the early 1970's, and was diagnosed 
first as phlebitis, ultimately as epidermal nevus according 
to the veteran.  He described a fall during basic training in 
which he injured his back.  The diagnosis was back strain.  
He also reiterated his reports of injury in a foxhole in 
Vietnam after which he was required to wear a sponge type 
neck brace for three weeks.  The veteran dated the onset of 
headaches to this incident, and reported that they had 
continued on an intermittent basis since that time.  Over the 
years he had usually treated the symptoms with Excedrin.  
Shortly after service he reportedly lost a job with the 
Tennessee Valley Authority when x-rays revealed a spinal 
abnormality requiring that he limit his weight lifting.  At 
that time the veteran had consulted a private doctor who 
reached the same assessment of his spinal problem.  The 
veteran continued to receive treatment for low back pain at 
the time of the hearing.  In response to questioning the 
veteran said his claim for back disability encompassed the 
whole spine, both back and neck areas.  Further, the veteran 
said that during service, he was treated on 15 or 20 
occasions for itchy and running eyes, symptoms which 
reportedly persisted to the current time.  The veteran 
indicated that the claim for residuals of a tumor on his 
right shoulder encompassed numbness and pain to the touch at 
the site where the tumor was excised.  

On VA neurologic examination conducted in November 1998 the 
veteran reported a history of headaches since Vietnam.  The 
pain occurred intermittently, lasting an hour to an hour and 
one half.  He also noted occasional tingling in his left arm.  
The examiner commented that on review of the medical record 
he did not find documentation of the reported treatment in 
Vietnam about which the veteran was very clear.  Based upon 
the veteran's records the examiner found that he had flare-
ups, without precipitating factors.  Aggravating factors were 
identified as sound, movement, and being unable to sleep with 
his head elevated.  The symptoms were alleviated by quiet and 
sleep and medications including Excedrin.  It was further 
noted he had episodic loss of consciousness, as well as 
dizziness associated with headaches.  The diagnoses were 
neurologic examination essentially normal, post traumatic 
headaches by history.  The examiner commented further that it 
was his opinion that the veteran has posttraumatic headaches 
from the time of the reported injury in Vietnam.  Although 
the examiner noted the incident was not documented, he found 
no reason to disbelieve the veteran's reports.  A 
computerized tomography (CT) scan of the head conducted in 
December 1998 revealed minimal bifrontal atrophy cortically, 
but no evidence of significant encephalomalacia.  There was 
no other evidence of acute or subacute abnormality.  

On November 1998 VA visual examination the veteran complained 
of tearing in his eyes since Vietnam, and a long standing 
history of floaters.  His best corrected vision was 20/20-, 
bilaterally.  He was wearing bifocals.  The veteran's pupils 
were normal.  Extraocular muscles were full and normal, and 
concomitant.  He demonstrated 50 seconds of stereopsis.  It 
was noted there was a question of binocularity, but it was 
considered that this should no longer be a question.  The 
diagnosis was presbyopia and normal ocular health.  

The report of the veteran's November 1998 dermatological 
examination reflects that the history and physical 
examination were as they had been in the record.  The 
diagnoses and opinion were that the veteran's skin rash in 
the groin and on the feet and legs was unrelated to Agent 
Orange exposure.  However, it was noted that this fact did 
not rule out service relationship.  The examiner stated his 
opinion that the veteran's rash seemed to be service related.   

Also conducted in November 1998 was a VA examination of the 
anus and rectum.  The veteran gave a history of recurrent 
perirectal abscesses in the left posterior position requiring 
at least three incisions and drainage, most recently in 1978, 
with no further problems since that time.  Physical 
examination revealed a 2 centimeters scar in the right 
posterior position at about the level of the anal verge, 
which was soft and non indurated.  The examiner could not see 
any extension of this scar into the anus to suggest that this 
was a fistula.  Rectal examination revealed no evidence of 
masses or induration.  Anoscopic examination failed to 
disclose any evidence of an internal opening.  Otherwise the 
examination was essentially normal.  The impression was 
status post perianal abscess, adequately drained.  Question 
fistula.  No other procedure was considered necessary at the 
time.   

The report of a VA examination of the spine, also conducted 
in November 1998, reflects the veteran's statement that he is 
comfortable until he lifts something wherein he experiences 
pain at the top of his buttocks.  Reportedly he had not had 
any regular treatment for his back although he took Motrin.  
He also noted that since he had put on weight, his symptoms 
had become worse.  Physical examination of the back revealed 
no tenderness over the spine.  Flexion was limited by pain to 
60 degrees.  Right and left lateral bending was full.  There 
was no sciatic notch tenderness.  Straight leg raising test 
was negative.  Deep tendon reflexes in the lower extremities 
were hypoactive, but symmetrical.  The only change in the 
veteran's condition was considered to be slight worsening, 
and no evidence of a connection to his injury in service had 
been submitted.  X-rays of the cervical spine conducted in 
December 1998 revealed no evidence of a fracture at the C6 
vertebral body.  There was minimal disc space narrowing at 
the C6 to C7 level and no other significant abnormality.  

Received in November 1999 was the partial report of a VA 
Agent Orange examination conducted in July 1983 which 
reflects hypertrophic, hyperkeratotic linear streak running 
vertically along the medial aspect of the left calf.  No 
abnormalities were noted on rectal evaluation.  Also 
reflected are the veteran's opinions that the skin lesion was 
related to Agent Orange.  It was noted that he had previously 
undergone an extensive dermatological evaluation.  


Service Connection on a Direct Basis for a Skin Rash, 
Perirectal Abscesses, Residuals of Right Shoulder Tumor, Back 
Disability, Disability Manifested by Headaches, and Bilateral 
Eye Disability 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  The threshold 
question to be answered is whether the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
that his claim for service connection is well grounded.  

In order for him to meet this burden, the claimant must 
submit evidence sufficient to justify a belief that his 
claims are plausible. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 
940 (1998), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that, under 38 U.S.C. 
§ 5107(a), the Department of Veterans Affairs (VA) has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court or CAVC) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Back Disability

The medical evidence pertaining to back disability includes 
service medical records which reflect treatment for muscle 
strain in the lower back.  In addition, the veteran has 
consistently reported that during service he sustained 
undocumented injuries to his back and neck, following which 
he was required to wear a neck brace for at least two weeks.  
For purposes of determining well groundedness, this is 
sufficient evidence of injury in service.  With regard to 
current disability, the medical evidence reflects a 
transitional lowest lumbar vertebra as well as pain on motion 
of the lumbar spine and tenderness to palpation.  Further, 
the record reflects current radiographic evidence of minimal 
disc space narrowing at the C6 to C7 level and tenderness to 
palpation of the cervical and dorsal spine.  Construing this 
evidence in the veteran's favor, the record reflects the 
second element of a plausible claim, current spinal 
disability.  With regard to medical evidence linking the 
current disorders to injury in service, the record does not 
present medical evidence or opinion of a nexus between a 
current disability referable to the lumbar spine and any 
injury or disease in service.  However, the veteran's private 
doctor has expressed his opinion that his reported neck 
injury in service contributes to his current neck pain.  When 
the credibility of the evidence is presumed for purposes of a 
well-groundedness determination, the elements of a plausible 
claim are presented with regard to disability of the cervical 
spine.  Therefore, the appeal is granted to the extent that 
the claim is found to be well-grounded and subject to further 
development on remand.  

Headaches 

The record reflects current evidence reflecting private 
medical treatment for headaches described as cervicogenic, 
which is sufficient to demonstrate current disability.  
Additionally, the veteran has consistently asserted that his 
recurrent headaches had onset during service following the 
reported foxhole injury.  His two private doctors and the VA 
neurological examiner have opined that the current headaches 
are related to the history of injury in service, as reported 
by the veteran.  Thus, when the credibility of the pertinent 
evidence is presumed, and it is construed in the manner most 
favorable to the veteran, all of the elements of a plausible 
claim for service connection for headaches are present.  The 
claim is well-grounded and subject to further development on 
remand.   

Eye Disability

The veteran also claims entitlement to service connection for 
an eye disability.  In this regard he contends that he has 
been afflicted since service with a chronic condition 
manifested by "running" and itching of the eyes.  Service 
medical records dated in 1968 include one report with a 
provisional diagnosis of amblyopia.  Also reflected in the 
service medical records is one instance of treatment for 
chalazion, with no abnormalities of the eye noted at the time 
of separation from service.  Although the veteran has 
testified on multiple occasions that the symptoms noted in 
service have persisted to the current time, the post service 
medical records reflect no pertinent medical findings, or 
evidence of treatment for the claimed condition.  On VA 
examination in November 1998 the diagnosis was presbyopia and 
otherwise normal ocular health.  Presbyopia is a condition 
that falls within the category of congenital or developmental 
defects, and refractive error of the eye, which are not 
diseases or injuries for purposes of service connection. 
38 C.F.R. § 3.303.  Inasmuch as the record is devoid of 
medical evidence of the essential element of a current 
disability the veteran has not presented a plausible claim 
for service connection for an eye disability.  This claim 
must be denied as not well-grounded.

Skin Rash

The veteran claims service connection for a skin rash, both 
on a direct basis and as secondary to herbicide exposure.  
This claim was previously denied by the Board in 1985.  As 
noted above, all of the veteran's claims based upon herbicide 
exposure (addressed below), are considered new claims 
warranting de novo review at this juncture.  However, the 
issue of direct service connection for a skin rash is subject 
to the requirements of new and material evidence to reopen 
the claim.  

The Board's previous denial of service connection for skin 
rash is final.  The claim, however, will be reopened if new 
and material evidence has been submitted since the last final 
decision on the claim. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).  The issue of new and 
material evidence must be addressed in the first instance by 
the Board because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).

Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Elkins v. West, 12 Vet. App. 209 (1999), the U. S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that a three step process 
is required for reopening claims under the holding of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998): the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

The Board's previous adjudication reflects a standard for new 
and material evidence set forth in the decision of the Court 
in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
test required that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174. 

The Board notes, however, that in a recent decision, Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  The decision in Hodge stressed that under 
the regulation new evidence that was not likely to convince 
the Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge, at 1363.  Hence, 
the Federal Circuit overruled the Colvin test for purposes of 
reopening claims for the award of veterans' benefits.  

In view of the decision by the Federal Circuit in Hodge, the 
veteran's application to reopen the previously denied claims 
for service connection on a direct basis, for a skin rash, 
perirectal abscesses, and residuals of a right shoulder 
tumor, must be analyzed under the definition of new and 
material evidence provided at 38 C.F.R. § 3.156(a) (1999), 
rather than the standard set forth in Colvin.  In this case 
the regulatory definition of new and material evidence is the 
standard which was cited by the RO in the November 1994 
statement of the case, and applied in the supplemental 
statements of the case issued in May 1995 and November 1999, 
and this standard will be applied on appellate review.  

The pertinent evidence associated with the claims folder 
subsequent to the 1985 denial of direct service connection 
for a skin rash includes the November 1998 opinion by the VA 
dermatological examiner that the veteran's rash seemed to be 
service-connected.  This additional evidence bears directly 
and substantially upon the specific matter under 
consideration in this case, and is neither cumulative nor 
redundant of the evidence previously considered.  When the 
credibility of the evidence is presumed, the newly received 
evidence is of such significance that it must be considered 
in order to fairly decide the merits of the claims.  
Therefore, we find that the veteran's additional evidence 
constitutes new and material evidence, and the claim for 
direct service connection for a skin rash is reopened.  

Turning to the question of the well groundedness of the 
claim, it is noted that the veteran has testified that he was 
treated for a skin rash, described as heat rash during 
service.  For the purpose of determining whether a plausible 
claim has been presented, the veteran's assertions constitute 
sufficient evidence of disease in service.  Medical evidence 
of a current disability, diagnosed as linear nevus, tinea 
pedis and tinea cruris, is reflected in the August 1993 VA 
dermatological examination report.  The November 1998 VA 
examination report provides a medical opinion of a nexus 
between the current skin disorder and the disease noted in 
service.  When this evidence is presumed credible and 
construed in the manner most favorable to the veteran, it 
reflects a plausible claim for direct service connection for 
a skin rash.  The claim is well-grounded and subject to 
further evidentiary development on remand.  


Perirectal Abscesses

On application of the new and material evidence analysis to 
the issue of direct service connection for perirectal 
abscesses, it is noted that the additional pertinent evidence 
associated with the claims folder since the denial of service 
connection in 1985, includes the veteran's testimony before 
the Board and his negative November 1998 VA examination 
report. At his May 1998 personal hearing, the veteran noted 
he experienced abscesses after service.  On examination in 
November 1998 he reported that he had experienced no related 
problems since surgery for abscesses in 1978.  Inasmuch as 
this new evidence reflects assertions which are substantively 
duplicative of evidence previously considered, it is 
cumulative in nature.  Therefore the veteran's newly received 
evidence can not constitute new and material evidence with 
regard to the claim for direct service connection for 
perirectal abscesses, which is not reopened.  


Residuals of Right Shoulder Tumor

The new evidence related to residuals of a right shoulder 
tumor which has been received subsequent to the 1985 denial 
of direct service connection, consists of the veteran's 
testimony to his lay opinion that the tumor developed as a 
result of a reported scorpion bite sustained in Vietnam.  
Inasmuch as this evidence essentially duplicates assertions 
which were considered by the Board in 1985, the veteran's 
additional evidence is cumulative and therefore does not 
constitute new and material evidence to reopen the claim for 
service connection on a direct basis for residuals of a right 
shoulder tumor.  This claim also is not reopened.

Claims for Service Connection as Secondary to Herbicide 
Exposure

The veteran also claims entitlement to service connection for 
a chronic skin rash, perirectal abscesses and residuals of a 
right shoulder tumor on the alternative basis, that the 
conditions result from exposure to herbicides in Vietnam.  In 
this regard where a veteran served for 90 days or more during 
a period of war, a chronic, tropical or prisoner-of-war 
disease, or a disease associated with exposure to certain 
herbicides agents listed in 38 C.F.R. §  3.309 (1999) will be 
presumed to have been incurred in service, under the 
circumstances outlined in 38 U.S.C.A. §§ 1112, 1113, 1116 
(West 1991 & 1999); even though there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116 (West 1991 & 1999); 38 C.F.R. §§ 3.307(a), 3.309 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to the herbicide agent, 
unless there is affirmative evidence to the contrary.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visiting in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are satisfied: 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, porphyria cutanea tarda, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma, other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), acute and subacute 
peripheral neuropathy and prostate cancer. 38 C.F.R. 
§ §§ 3.307, 3.309 (e)(1999). 

The presumptive diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne or porphyria cutanea tarda, and acute or 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a) (6) 
(ii) (1999).  

Additionally, nothing in the foregoing precludes a veteran 
from establishing service connection with proof of actual 
direct causation from herbicide exposure.  See Combee v. 
Brown, 34 F.3d. 1039 (Fed. Cir. 1994).

Although the record in this case indicates that the veteran 
had service in Vietnam during the Vietnam Era, there is no 
evidence or even a claim, that any of the presumptive 
diseases, associated with herbicide exposure were present at 
any time during or after service.  Further, the veteran has 
presented no medical evidence or opinion to show a nexus 
between exposure to herbicides in Vietnam and any of the 
conditions for which service connection is claimed, skin 
rash, perirectal abscesses, or residuals of right shoulder 
tumor.  Thus, in the absence of the requisite supporting 
medical evidence of a nexus, the claims for service 
connection for skin rash, perirectal abscesses or residuals 
of right shoulder tumor, as secondary to herbicide exposure, 
are not plausible and must be denied as not well-grounded.  


ORDER

The appeal is granted to the extent that the claim for 
service connection on a direct basis for a skin rash, is 
reopened, and determined to be well-grounded.  

The appeal is granted to the extent that the claims for 
service connection for a back disability, and disability 
manifested by headaches, are determined to be well-grounded.  

The claims for service connection on a direct basis for 
perirectal abscesses and residuals of a right shoulder tumor 
are not reopened, new and material evidence not having been 
presented.  

The claim for service connection for a bilateral eye 
disability is denied as not well-grounded.  

The claims for service connection for a skin rash, perirectal 
abscesses and residuals of a right shoulder tumor, as 
secondary to herbicide exposure are denied assessment not 
well-grounded.  


REMAND

Because the claims of entitlement to service connection on a 
direct basis for a skin rash, a back disability and headaches 
are well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to his claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

With regard to the issue of service connection for a skin 
rash, it is noted that the November 1998 VA examiner's 
opinion, that the current skin rash is service related, is 
based on the veteran's statements.  Similarly, the veteran's 
claims for service connection for a spinal disability and for 
headaches are supported by medical opinions, both private and 
VA, which rely on the history of injury in service as 
reported by the veteran.  None of these medical examiners has 
identified any medical findings on which his opinion is 
based.  IN view of the foregoing, further development and 
medical clarification is warranted prior to appellate review.

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The veteran should be provided a 
special VA dermatologic examination to 
assess the nature and etiology of current 
skin rash.  All indicated special tests 
and studies should be conducted and all 
clinical findings and diagnoses clearly 
set forth in the examination report.  In 
addition, the examiner should provide an 
opinion based upon the medical evidence 
of record, as to the date of onset of 
each disorder currently found to be 
present.  In the event that the date of 
onset can not be clearly determined, the 
examiner should provided an opinion as to 
whether it is at least as likely as not 
that each condition had its onset during 
the period of active service.  Areas of 
disagreement, if any, between the 
examiner's opinion and any other medical 
opinions which are of record should be 
clearly explained.  All opinions 
expressed must be supported by reference 
to the medical evidence of record.  

3.  The veteran should be provided a 
special VA neurologic examination to 
assess the nature and etiology of 
disability manifested by headaches.  All 
indicated special tests and studies 
should be conducted and all clinical 
findings and diagnoses clearly set forth 
in the examination report.  In addition, 
the examiner should provide an opinion 
based upon the medical evidence of record 
as to whether it is at least as likely as 
not that the veteran has chronic 
headaches which are related to a reported 
injury in service.  All opinions 
expressed must be supported by reference 
to the medical evidence of record.  Areas 
of disagreement, if any, between the 
examiner's opinion and any other medical 
opinions which are of record should be 
clearly explained.

4.  The veteran should be provided a 
special VA orthopedic examination to 
assess the nature and etiology of spinal 
disability.  All indicated special tests 
and studies should be conducted and all 
clinical findings and diagnoses clearly 
set forth in the examination report.  In 
addition, the examiner should provide an 
opinion based upon the medical evidence 
of record as to whether it is at least as 
likely as not that the veteran has a 
chronic spine disability which is related 
to a reported injury in service.  All 
opinions expressed must be supported by 
reference to the medical evidence of 
record.  Areas of disagreement, if any, 
between the examiner's opinion and any 
other opinions which are of record should 
be clearly explained.

5.  Following the completion of the above 
requested actions the RO should review 
the claims folder to ensure that all 
development has accomplished as mandated 
by his remand, taking any necessary 
corrective actions.  

6. The RO should then review the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 
 


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

